Citation Nr: 9903791	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) April 1998 rating decision which denied the 
veteran's request to reopen his claim for service connection 
for a right inguinal hernia.


FINDINGS OF FACT

1.  The August 1993 rating decision, which denied service 
connection for a right inguinal hernia, was not appealed 
following the RO's issuance of notice of the denial.

2.  The evidence submitted since the RO's August 1993 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
issue of whether the veteran's right inguinal hernia had its 
onset during service, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's right inguinal hernia had its onset during 
active service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for a right inguinal in August 1993 is new and material, and 
the claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).

2.  Resolving all reasonable doubt in the veteran's favor, a 
right inguinal hernia was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R.
§§ 3.102, 3.303 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

At the outset, the Board notes that it has a legal duty to 
address the issue of whether new and material evidence has 
been presented to reopen the claim regardless of how it has 
been addressed by the RO.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is 
not bound by the RO's determination of whether new and 
material evidence has been submitted and must make its own 
determination as to that issue.

The August 1993 rating decision denied service connection for 
a right inguinal hernia on the basis that the condition was 
shown by the evidence of record.  Said rating decision 
indicated that the evidence of record at that time consisted 
of the service medical records, covering the veteran's period 
of service from October 1968 to September 1970, and a private 
hospital report, dated December 1982.  The service medical 
records were negative for any complaint or finding referable 
to a right inguinal hernia.  The December 1982 hospital 
report pertains to ailments not germane to the instant case.  
Moreover, the information of record reflects that additional 
evidence, which was of record when the RO rendered its August 
1993 decision, included a December 1970 VA Hospital Summary, 
along with an Operation Report, (received in April 1980).  
However, a review of the August 1993 rating decision does not 
indicate that the VA hospital records were considered by the 
RO.

The August 1993 rating decision, denying service connection 
for a right inguinal hernia, became final when the veteran 
did not file a notice of disagreement within one year of the 
date he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently held that the U.S. Court of Veterans 
Appeals (Court) erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. 
West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  In Colvin, the 
Court adopted the following rule with respect to the nature 
of the evidence which would justify reopening of a claim on 
the basis of new and material evidence:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).  This standard, as aptly 
noted above, focuses on whether the new evidence (1) bears 
directly and substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  See Fossie v. Brown, 12 Vet. App. 1 
(1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Pertinent evidence submitted since the RO rendered its August 
1993 rating decision includes VA clinical records, dated in 
November and December 1970, (received in April 1998); and VA 
outpatient treatment records, dated November 1986 to April 
1996.  The Board will also consider, for purposes of 
determining whether a reopening is warranted, the additional 
VA Hospital Summary and Operation Report that were initially 
received in April 1980, but were not considered by the RO at 
the time of its August 1993 rating decision.

In reviewing the evidence of record in support of the 
veteran's attempt to reopen his claim for service connection 
for a right inguinal hernia, the Board finds that at least a 
portion of the evidence submitted subsequent to the RO's 
unappealed August 1993 rating decision is new and material 
according to the previously stated criteria of 38 C.F.R. 
§ 3.156(a).  Specifically, the Board finds that a VA clinical 
record, dated on November 13, 1970, reveals that the veteran 
reported complaints of right groin swelling for the previous 
two months.  A VA medical certificate, with that same date, 
contains a notation of a right inguinal hernia for one month 
and six weeks.  Additionally, a December 10, 1970, VA 
clinical record shows that the veteran reported a history of 
right groin swelling for the previous two and a half months; 
and that another VA clinical record, with that same date, 
disclosed complaints of swelling in the right scrotum and a 
hernia for a duration of six weeks.  The Board also notes 
that the VA outpatient records, dating from 1986 to 1996, 
makes no reference to a right inguinal hernia.  However, the 
Board notes that the additional VA hospital records, namely a 
December 1970 Hospital Summary and Operation Report, have 
been added to the veteran's claims file, which was not 
considered by the RO in August 1993.  These hospital reports 
indicate that the veteran was admitted on December 10, 1970, 
with a history of a right inguinal swelling for two and a 
half months, and further disclose that he had a right 
inguinal herniorrhaphy on December 17, 1970.  The final 
diagnosis was of a right inguinal hernia.  The service 
medical records, however, revealed no objective findings of a 
right inguinal hernia, although the veteran was discharge 
from active duty on September 29, 1970.  As such, these 
treatment records show that he may have exhibited symptoms of 
a right inguinal hernia during his period of active service.  
Thus, this evidence tends to undermine the basis for the 
August 1993 denial, namely that there was no evidence that 
the veteran exhibited any symptoms of a right inguinal hernia 
during his period of active service.  Thus, the evidence 
received since the RO's August 1993 rating decision is new 
and material (neither cumulative nor redundant), and it must 
be considered in order to fairly decide the merits of the 
instant claim.  Accordingly, the Board finds that the 
veteran's claim is reopened, and a de novo review of the 
entire evidence of record is warranted.

Since the RO had declined to reopen the veteran's claim, the 
RO has not adjudicated the issue of entitlement to service 
connection for a right inguinal hernia on a de novo basis.  
The Board finds that in considering the merits of the 
veteran's claim, the veteran has not been prejudiced with 
respect to being afforded the full benefits of procedural due 
process.  See Bernard, surpa.  In this regard, the Board 
notes that the veteran has been provided the pertinent law 
and regulations governing his claim.  Additionally, the 
veteran and his representative have consistently argued the 
merits of the claim.  The Board also notes that no further 
development is warranted.  The Board concludes that the 
veteran had notice of the merits adjudication not considered 
by the RO and finds that the veteran's interests are not 
prejudiced by the Board's adjudication of his claim on the 
merits.  Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).


II.  Service Connection

The veteran contends that the symptoms associated with his 
right inguinal hernia began during his period of active 
service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Based on the Board's review of the record, the veteran has 
demonstrated that service connection is warranted for a right 
inguinal hernia.  There is no indication from the service 
medical records that the veteran was treated for a right 
inguinal hernia during service.  Additionally, the report of 
separation examination, dated in September 1970, reveals that 
the abdomen and viscera (include hernia) were normal.  The 
veteran was honorably discharged from active duty service on 
September 29, 1970.

Clinical and hospital records pertaining to treatment 
provided by the VA, however, do lend support to the veteran's 
contention that the symptoms associated with his right 
inguinal hernia may have originated during service.  These 
record indicate that on November 13, 1970, the veteran 
initially reported to the VA that he had experienced right 
groin swelling for approximately two months.  A VA medical 
certificate dated at that same time indicates a history of a 
right inguinal hernia, with a duration of one month and six 
weeks.  A consistent medical history was also documented in 
subsequent clinical records, dated on December 10, 1970, 
which reflects that the veteran had complaints of right groin 
swelling for the past two and a half months, as well as 
swelling in the scrotum for the previous six weeks.  
Similarly, when the veteran was admitted to a VA hospital on 
December 10, 1970, he again presented with a two and a half 
months history of right inguinal swelling, which had been 
asymptomatic and reducible.  A physical examination conducted 
at that time revealed a right inguinal hernia, which was 
reducible, with a scrotal component.  The diagnosis was of a 
right inguinal hernia, and a right inguinal herniorrhaphy was 
subsequently performed.  

A discrepancy, however, was created as to the actual date of 
the veteran's symptoms by VA clinical records, dated on 
December 10, 1970, and on December 16, 1970, respectively.  
These records indicate that the onset of the veteran's right 
inguinal hernia would have occurred six weeks prior to 
December 10, 1970, and that his symptoms of right inguinal 
swelling would have occurred two months prior to December 16, 
1970.  Based on these reported medical histories, it would 
appear that the veteran developed symptoms of his right 
inguinal hernia after the date of his service discharge.

In resolving this discrepancy as to the date of onset, the 
Board observes that the veteran has indicated to the effect 
that he did experience symptoms of his right inguinal hernia 
two and a half months prior to his VA hospital admission on 
December 10, 1970.  The veteran's current account as to the 
onset of his symptoms is corroborated by the medical 
information collected at the time he initially presented for 
treatment at a VA facility in November 1970.  Moreover, it is 
apparent from a review of the clinical records, dated 
November 13, 1970, that the veteran reported no other 
complaints or history for his right inguinal hernia other 
than that he had suffered swelling in right groin for two and 
a half months previously.  It is further evident from the 
record that when the veteran presented for hospital admission 
on December 10, 1970, VA examiners conducted physical 
examinations of the veteran, which resulted in findings 
consistent with continuing symptoms of a right inguinal 
hernia, with a scrotal component (as indicated by the veteran 
two and a half months earlier).  Thus, given the 
contemporaneous nature of the November 13, 1970 medical 
evidence, and the fact that it contains a history of symptoms 
which relate back to the veteran's period of active duty 
service, the Board finds the veteran's initial account as to 
the date of the onset of his symptoms to be credible; and 
that it raises a reasonable doubt as to the incurrence of his 
right inguinal hernia.  Therefore, resolving that doubt in 
the veteran's favor, the Board concludes that the veteran's 
right inguinal hernia, which ultimately required a right 
inguinal herniorrhaphy, is of service onset.  Accordingly, 
service connection is warranted for a right inguinal hernia.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for aright inguinal 
hernia is reopened.

Service connection for a right inguinal hernia is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 3 -


